DETAILED ACTION

	Amendments and response received 05/03/2022 have been entered. Claims 4-23 are currently pending in this application. Claims 4-8, 11, 14 and 15 have been amended and claims 16-23 have been newly added. Claims 1-3 have been canceled by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 4-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an image processing device comprising circuitry configured to process a background image into which a latent image is embedded to obtain an effect to conceal the latent image, change a density characteristic between pixels in the background image to obtain a visual masking effect to conceal the latent image and synthesize a spatial pattern and the background image, wherein the spatial pattern is a spherical wave pattern having a distance from a specific position as phase information. In addition, an image processing device comprising circuitry configured to process a background image into which a latent image is embedded to obtain an effect to conceal the latent image, change a density characteristic between pixels in the background image to obtain a visual masking effect to conceal the latent image and synthesize a spatial pattern and the background image, wherein the circuitry is configured to determine one of a period and amplitude information of the spatial pattern according to an attribute of the latent image.
The closest prior art, Cary M. Quinn et al (US 20140334665 A1), teaches embedding or merging latent image data with a background image in a manner that the latent image remains invisible to the unaided eye until decoding. The prior art fails to explicitly disclose synthesize a spatial pattern and the background image, wherein the spatial pattern is a spherical wave pattern having a distance from a specific position as phase information. In addition, an image processing device comprising circuitry configured to process a background image into which a latent image is embedded to obtain an effect to conceal the latent image, wherein circuitry is configured to determine one of a period and amplitude information of the spatial pattern according to an attribute of the latent image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 19, 2022